DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovsky et al. (US 2008/0179309A1) (hereafter Markovsky) in view of Monfeli et al. (US 7,775,403B2) (hereafter Monfeli).
	With respect to claim 1, Markovsky teaches a self-standing tool comprising: a body (30) extending along a longitudinal axis and including a front end and a rear end spaced from the front end along the longitudinal axis, wherein the body further includes a lamp seat (the portion holding LED 54 in figures 3 and 7) projecting from an outer periphery thereof surrounding the longitudinal axis, wherein a side of the lamp seat distant from the body has a front supporting portion (58), wherein the lamp seat includes a virtual reference plane extending perpendicularly to the longitudinal axis and passing through the front supporting portion (figures 3 and 7), wherein a center of gravity of the body is located between the virtual reference plane and the rear end (note the proportions and internal components in figures 1-3 and 8), and wherein a lighting member (54) is disposed on a side of the lamp seat adjacent to the front end (figures 1-3 and 7-8; and paragraph 18); and a tool head (90/100) including a first end connected to the front end of the body and a second end distant from the body, wherein the second end of the tool head has a head end located in a projection area of light emitted from the lighting member (figures 1-3 and 5-8).
With respect to claim 1, Markovsky does not teach wherein the rear end has a rear supporting portion being planar and adapted to be in face contact with a plane; however, Monfeli teaches the rear end has a rear supporting portion (heel 22) being planar and adapted to be in face contact with a plane (figure 2; and column 2, lines 22-35).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the rear heel of Monfeli on the apparatus of Markovsky in order to support it in an upright rest position when it is placed on a support surface. 
With respect to claim 2, Markovsky teaches wherein the light emitted from the lighting member has a virtual projection axis passing through the head end (figures 1-3 and 7-8; and paragraph 18). 
With respect to claim 3, Markovsky teaches wherein a maximum spacing between any point located between the virtual reference plane and the rear end on a side of the body adjacent to the lamp seat and the longitudinal axis in a radial direction perpendicular to the longitudinal axis is smaller than a spacing between the supporting portion and the longitudinal axis in a radial direction perpendicular to the longitudinal axis (figures 1-3 and 7-8). 
With respect to claim 4, Markovsky teaches wherein the body has an integral projection projecting therefrom to form the lamp seat (figures 1-3 and 7-8). 
With respect to claim 5, Markovsky teaches wherein the body further includes a switch (on/off switch 50) on the outer periphery thereof, and wherein the switch is located opposite to the lamp seat (figures 1-3 and 8). 
With respect to claim 6, Markovsky teaches wherein the supporting portion (58) is planar (broadest reasonable interpretation) (figures 1 and 2). 
With respect to claim 7, Markovsky teaches wherein the lamp seat (the portion holding LED 54 in figures 3 and 7) is located adjacent (broadest reasonable interpretation) to the front end. 
With respect to claim 8, Markovsky teaches wherein the tool head extends along the longitudinal axis (figures 1-3 and 5-8). 

Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 
The examiner agrees that Markovsky does not teach the newly added limitation; however, previously cited Monfeli teaches the newly added limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KILEY S STONER/            Primary Examiner, Art Unit 1735